     Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.1 Filed 01/25/21 Page 1 of 25




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

HAPPINESS GARRIOTT,
                                                  Case No.
              Plaintiff,
v.                                                Hon.

MARTIN LUTHER KING, JR.
EDUCATION CENTER ACADEMY,

             Defendant.
____________________________________________________________________/
 MILLER COHEN, P.L.C.
 Keith D. Flynn (P74192)
 Attorney for Plaintiff
 7700 2nd Ave. Ste. 335
 Detroit, MI 48202
 (313) 964-4454 Phone
 (313) 964-4490 Fax
 kflynn@millercohen.com

____________________________________________________________________/

              COMPLAINT AND DEMAND FOR TRIAL BY JURY

                           There is no other civil action pending in
                           this Honorable Court or any other Court
                           arising out of the same transaction and
                           occurrence.

                           /s/Keith D. Flynn
                           Keith D. Flynn

        NOW COMES Plaintiff, HAPPINESS GARRIOTT, by her attorneys,

MILLER COHEN P.L.C., and for her Complaint against Defendant, MARTIN

LUTHER KING, JR. EDUCATION CENTER ACADEMY, states the following:
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.2 Filed 01/25/21 Page 2 of 25




                                      INTRODUCTION

       Plaintiff, Happiness Garriott, brings this suit seeking remedy against her former

employer, Defendant Martin Luther King, Jr. Education Center Academy, for

discriminating against her based on her African ethnicity and her disability she suffered

after she slipped and fell on an icy sidewalk at work. Furthermore, Defendant retaliated

against her for filing a workers’ compensation claim, requesting that her employer

compensate her for her medical expenses, and demanding that the employer respect her

work restrictions.

                                        PARTIES

       1.     Plaintiff Happiness Garriott is an individual who resides in Detroit,

Michigan.

       2.     Defendant Martin Luther King, Jr. Education Center Academy is a non-

profit doing business and headquartered in Detroit, Michigan.

                            JURISDICTION AND VENUE

       3.     This Court has original jurisdiction over Plaintiff’s claims arising under the

Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. and Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., pursuant to 28 U.S.C. § 1331.

       4.     Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

Plaintiff’s state law claims.

       5.     This Court is the proper venue pursuant to 28 U.S.C. § 1391(b).


                                             2
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.3 Filed 01/25/21 Page 3 of 25




                             GENERAL ALLEGATIONS

       6.     Plaintiff Happiness Garriott is of African ethnicity having been born and

raised in Cameroon, but moved to the United States in 1990 where she became a citizen.

       7.     Defendant Martin Luther King Jr. Education Center Academy is a public

school academy for students in K-8th grade.

       8.     Ms. Garriott began working for Defendant in September 2018 as a Family

Support Coordinator.

       9.     Family Support Coordinators are responsible for assisting families to

understand what resources are available to support them, including resolving disputes

between the families and teachers.

       10.    The position is not a teaching position and at no time during Ms. Garriott’s

employment did Defendant indicate that the position of Family Support Coordinator

required any licensure or certification.

       11.    On or about February 1, 2019, Ms. Garriott slipped and fell on ice on the

sidewalk at work.

       12.    She landed on her left knee and suffered pain in both her knee and her

lower back.

       13.    She was diagnosed with a patella fracture and suffered acute right-sided

low back pain with right-sided sciatica.




                                            3
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.4 Filed 01/25/21 Page 4 of 25




       14.    Initially, Ms. Garriott was taken off work by her physician and returned on

February 25, 2019, but was restricted to seated work only with no prolonged standing,

walking, climbing (stairs/ladders), squatting, or kneeling.

       15.    Still to this day, Ms. Garriott has restrictions requiring that she receive a

break after sitting for two hours or more.

       16.    Her condition substantially impairs her ability to sleep with her tossing and

turning all night.

       17.    On average, she only gets four hours of sleep, three days a week, and two

to three hours the remainder.

       18.    Even with her knee brace, she is still in pain.

       19.    The knee brace provides greater stability without which she could not walk

for long distances or extended periods.

       20.    Ms. Garriott’s condition may last her entire lifetime.

       21.    Ms. Garriott delivered a copy of her restrictions to the employer’s

Administrative Director, Ms. Constance Price, on or about February 25, 2019 and

requested to meet to discuss appropriate accommodations.

       22.     Namely, she requested to perform her duties sitting down. She never

received a response.

       23.    Instead of respecting Ms. Garriott’s light-duty restrictions, Ms. Garriott

was placed in the Fifth-Grade classroom standing for five hours to substitute teach.


                                             4
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.5 Filed 01/25/21 Page 5 of 25




       24.    Ordinarily, substitute teachers were scheduled in advance from outside the

employer.

       25.    On this occasion, no request had been made by Defendant to schedule a

substitute teacher to Ms. Garriott’s knowledge.

       26.    Substitute teaching was not part of her job duties.

       27.    Prior to her injury, Ms. Garriott could meet with children in her office and

was not required to travel across campus.

       28.    After her injury, Ms. Garriott was told by Ms. Price that she had to split

her time between two buildings on campus despite her restrictions.

       29.    As a result, she was forced to walk back and forth between two buildings

every day, even though the meetings could have been scheduled for her office.

       30.    In March 2019, Ms. Garriott requested that the employer open a workers’

compensation claim to cover her physical therapy expenses.

       31.    The employer failed to respond to Ms. Garriott’s request.

       32.    As a result, Ms. Garriott was forced to file a workers’ compensation claim

toward the end of March, in order to have her medical expenses covered.

       33.    Only then did Ms. Price agree to pay Ms. Garriott’s co-pays related to the

injuries she sustained on the job.




                                            5
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.6 Filed 01/25/21 Page 6 of 25




      34.     While Ms. Garriott had noticed that Ms. Price had treated her differently

in the past ridiculing her African accent, Ms. Price’s behavior became worse after the

injury and request for medical expenses and a reasonable accommodation.

      35.     After that, Ms. Price began to micromanage Ms. Garriott often directly

corresponding with parents asking them about her performance.

      36.     Ms. Price would often denigrate Ms. Garriott and attack her credibility in

front of parents and members of the staff questioning whether she had any authority

whatsoever.

      37.     The comments regarding Ms. Garriott’s accent became worse.

      38.     Ms. Price would constantly say that she could not understand anything Ms.

Garriott was saying.

      39.     Ms. Price would act like Ms. Garriott was stupid and would promote the

same ideas provided by Ms. Garriott, but only when non-African co-workers, i.e.,

Caucasians and African Americans, would make the proposal.

      40.     In March, Ms. Garriott complained to the Dean about Ms. Price’s behavior

and told him that she believed that she was being discriminated against because of her

country of origin.

      41.     The Dean indicated that he was not sure why Ms. Price was treating

Ms. Garriott so poorly or why Ms. Garriott was not being paid for her work-related




                                           6
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.7 Filed 01/25/21 Page 7 of 25




medical expenses, but Ms. Garriott is unaware of any steps being taken to correct her

underlying concerns.

      42.    Between April and May, Ms. Garriott complained about Ms. Price’s

behavior and the discrimination to Ms. Price.

      43.    Ms. Price told her that she should just be grateful to have been allowed to

live in America and that her country of origin is so poor that most Africans do not even

have running water.

      44.    Ms. Price continued to complain about how immigrants come to America

and all they have are complaints about their rights.

      45.    Ms. Garriott responded that she did not understand what her country of

origin had to do with her rights.

      46.    Ms. Price remained silent.

      47.    In May, Plaintiff was informed by the Dean that Ms. Price had asked him

about whether Ms. Garriott was planning to sue for discrimination.

      48.    After that, Ms. Price seemed to be purposely avoiding Ms. Garriott.

      49.    On or about June 7th was the last day of the school year.

      50.    After the school year ended in June, Ms. Garriott received a bill from her

health insurance for a $4,000 deductible relating to her physical therapy.

      51.    In August, Ms. Garriott requested that the employer pay the deductible.




                                            7
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.8 Filed 01/25/21 Page 8 of 25




       52.    Ms. Price asked that Ms. Garriott bring the bill to her, which she did.

Ms. Price indicated that she would take a look at it.

       53.    Ms. Garriott never heard back about the bill.

       54.    Finally, Ms. Garriott reported to orientation on or about August 28, 2019

for the next school year.

       55.    When she arrived, Ms. Price told her that she would give her a call the next

day.

       56.    She never did.

       57.    Instead, on or about September 2nd—the evening before the first official

school day—Ms. Price left Ms. Garriott a voicemail message informing her that she was

terminated.

                                       COUNT I

   VIOLATION OF THE AMERICANS WITH DISABILITIES ACT (ADA)

       58.    Plaintiff incorporates by reference all preceding paragraphs.
       59.    Plaintiff’s condition is a “disability” within the meaning of the Americans

with Disabilities Act (ADA), 42 U.S.C. § 12101 et seq. “Disability” is defined as a

physical or mental impairment that substantially limits one or more major life activities,

a person who has a history or record of such an impairment, or a person who is perceived

by others as having such an impairment.




                                            8
  Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.9 Filed 01/25/21 Page 9 of 25




       60.    Plaintiff suffers from sciatica, which is a physical impairment that

substantially limits one or more major life activities. Plaintiff was also “regarded as”

disabled by Defendants. a patella fracture and suffered acute right-sided low back pain

with right-sided sciatic.

       61.    Plaintiff was able to perform the essential job functions of her prior

position with reasonable accommodations.

       62.    Defendant intentionally discriminated against Plaintiff in violation of the

ADA by discharging her directly because of her disability and without engaging in the

interactive process to determine a reasonable accommodation.

       63.    Defendant’s discriminatory and retaliatory conduct exhibited a willful

and/or reckless indifference to Plaintiff’s protected right to be free from disability

discrimination.

       64.    Ms. Garriott was ultimately discharged due to her disability.

       65.    As a direct and proximate result of Defendants’ discriminatory conduct,

Plaintiff has lost wages and benefits; her future earning capacity has been substantially

impaired; she has suffered severe emotional distress, humiliation, embarrassment, pain

and suffering and loss of enjoyment of life; and she has suffered other non-pecuniary

losses, all of which will be proven at the trial of this action.

       WHEREFORE, Plaintiff requests that this Honorable Court grant the

following remedies:


                                              9
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.10 Filed 01/25/21 Page 10 of 25




       A.      Declare that Defendant’s practices and actions constitute unlawful

employment practices in violation of the ADA;


       B.      Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is

entitled;


       C.      Award Plaintiff compensatory damages and punitive damages;


       D.      Award Plaintiff equitable relief as this Court deems just and

appropriate;


       E.      Award Plaintiff reasonable attorney fees, costs, and interest; and


       F.      Award such other relief as this Court deems just and proper.


                                       COUNT II

       VIOLATION OF THE ADA - RETALIATION FOR ASSERTING
               RIGHTS PROTECTED UNDER THE ADA

       66.     Plaintiff incorporates by reference all preceding paragraphs.

       67.     As stated in Count I, Plaintiff is a disabled person within the meaning of

the ADA or regarded as disabled.




                                            10
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.11 Filed 01/25/21 Page 11 of 25




       68.     Plaintiff made a request for a reasonable accommodation and complained

about her supervisor’s handling of her reasonable accommodation.

       69.     Plaintiff opposed disability discrimination in the workplace perpetrated by

her manager.

       70.     In violation of the ADA, Defendant retaliated against Plaintiff because of

her complaints about her supervisor’s discriminatory behavior and refusal to accept her

reasonable accommodation request, by discharging her.

       71.     As a direct and proximate result of Defendants’ retaliatory conduct,

Plaintiff has lost wages and benefits; her future earning capacity has been substantially

impaired; she has suffered severe emotional distress, humiliation, embarrassment, pain

and suffering and loss of enjoyment of life; and she has suffered other non-pecuniary

losses, all of which will be proven at the trial of this action.

       WHEREFORE, Plaintiff requests that this Honorable Court grant the

following remedies:


       A.      Declare that Defendant’s practices and actions constitute unlawful

employment practices in violation of the ADA;


       B.      Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and




                                             11
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.12 Filed 01/25/21 Page 12 of 25




suffering, loss of job opportunity, and loss of earning capacity to which she is

entitled;


       C.      Award Plaintiff compensatory damages and punitive damages;


       D.      Award Plaintiff equitable relief as this Court deems just and

appropriate;


       E.      Award Plaintiff reasonable attorney fees, costs, and interest; and


       F.      Award such other relief as this Court deems just and proper.


                                      COUNT III

               VIOLATION OF THE MICHIGAN PERSONS WITH
                DISABILITIES CIVIL RIGHTS ACT (PWDCRA)

       72.     Plaintiff incorporates by reference all preceding paragraphs.


       73.     Plaintiff’s condition is a “disability” within the meaning of Michigan’s

Persons with Disabilities Civil Rights Act, M.C.L. §§ 37.1101 et seq. “Disability”

is defined as (1) a determinable physical or mental characteristic resulting from

disease, injury, congenital condition of birth, or functional disorder that substantially

limits one or more of an individual’s major life activities, and is unrelated either to

an individual's ability to perform the duties of a particular job or to the individual’s

qualifications for employment or promotion; (2) a history of such a characteristic;


                                           12
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.13 Filed 01/25/21 Page 13 of 25




or (3) being regarded as having such a characteristic. MCL §§ 37.1103(d).


       74.    Plaintiff suffers from sciatica, which is a physical impairment that

substantially limits one or more major life activities. Plaintiff was also “regarded as”

disabled by Defendants. a patella fracture and suffered acute right-sided low back pain

with right-sided sciatic.

       75.    Plaintiff was able to perform the essential job functions of her prior

position with reasonable accommodations.

       76.    Defendant intentionally discriminated against Plaintiff in violation of

the PWDCRA by discharging her because of her disability and without engaging in

the interactive process to determine a reasonable accommodation.


       77.    Defendant’s discriminatory and retaliatory conduct exhibited a willful

and/or reckless indifference to Plaintiff’s protected right to be free from disability

discrimination.


       78.    As a direct and proximate result of Defendants’ discriminatory conduct,

Plaintiff has lost wages and benefits; her future earning capacity has been

substantially impaired; she has suffered severe emotional distress, humiliation,

embarrassment, pain and suffering and loss of enjoyment of life; and she has suffered

other non-pecuniary losses, all of which will be proven at the trial of this action.




                                          13
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.14 Filed 01/25/21 Page 14 of 25




       WHEREFORE, Plaintiff requests that this Honorable Court grant the

following remedies:


       A.      Declare that Defendant’s practices and actions constitute unlawful

employment practices in violation of the PWDCRA;


       B.      Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is

entitled;


       C.      Award Plaintiff compensatory damages and exemplary damages;


       D.      Award Plaintiff equitable relief as this Court deems just and

appropriate;


       E.      Award Plaintiff reasonable attorney fees, costs, and interest; and


       F.      Award such other relief as this Court deems just and proper.


                                       COUNT IV

    VIOLATION OF THE PWDCRA - RETALIATION FOR ASSERTING
            RIGHTS PROTECTED UNDER THE PWDCRA

       79.     Plaintiff incorporates by reference all preceding paragraphs.




                                            14
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.15 Filed 01/25/21 Page 15 of 25




       80.     As stated in Count III, Plaintiff is a disabled person within the meaning of

the PWDCRA.

       81.     Plaintiff made a request for a reasonable accommodation and complained

about her supervisor’s handling of her reasonable accommodation.

       82.     Plaintiff opposed disability discrimination in the workplace perpetrated by

her manager.

       83.     In violation of the PWDCRA, Defendants retaliated against Plaintiff

because of her complaints about her supervisor’s discriminatory conduct and refusal to

accept her reasonable accommodation request by discharging her.

       84.     As a direct and proximate result of Defendants’ retaliatory conduct,

Plaintiff has lost wages and benefits; her future earning capacity has been substantially

impaired; she has suffered severe emotional distress, humiliation, embarrassment, pain

and suffering and loss of enjoyment of life; and she has suffered other non-pecuniary

losses, all of which will be proven at the trial of this action.


       WHEREFORE, Plaintiff requests that this Honorable Court grant the

following remedies:

       A.      Declare that Defendant’s practices and actions constitute unlawful

employment practices in violation of the PWDCRA;




                                             15
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.16 Filed 01/25/21 Page 16 of 25




       B.      Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is

entitled;


       C.      Award Plaintiff compensatory damages and exemplary damages;


       D.      Award Plaintiff equitable relief as this Court deems just and

appropriate;


       E.      Award Plaintiff reasonable attorney fees, costs, and interest; and


       F.      Award such other relief as this Court deems just and proper.


                                         COUNT V

       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – ETHNICITY
                          DISCRIMINATION


       85.     Plaintiff incorporates by reference all preceding paragraphs.

       86.     Plaintiff was an employee of Defendant as defined by Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e(f).

       87.     Plaintiff is of African ethnicity.

       88.     Defendant is an employer as defined by Title VII, 42 U.S.C. § 2000e(b).

It has more than 15 employees and is engaged in an industry effecting commerce.


                                              16
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.17 Filed 01/25/21 Page 17 of 25




        89.   In violation of Title VII, 42 U.S.C. § 2000e-2(a), Defendant discriminated

against Plaintiff on the basis of ethnicity, by harassing her on a regular basis, refusing to

take remedial action to address Plaintiff’s complaint of ethnicity discrimination, denying

her an accommodation that was provided to a similarly situated Caucasian employees

and by discharging her.

        WHEREFORE, Plaintiff requests that this Honorable Court grant the following

remedies:

        A.    Declare that Defendant’s practices and actions constitute unlawful

employment discrimination and harassment in violation of Title VII of the Civil Rights

Act;

        B.    Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is entitled;

        C.    Award Plaintiff compensatory damages and punitive damages;

        D.    Award Plaintiff equitable relief as this Court deems just and appropriate;

        E.    Award Plaintiff reasonable attorney fees, costs, and interest; and

        F.    Award such other relief as this Court deems just and proper.

                                       COUNT VI

       TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – RETALIATION

        90.   Plaintiff incorporates by reference all preceding paragraphs.


                                             17
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.18 Filed 01/25/21 Page 18 of 25




       91.    As stated in Count V, Plaintiff was an employee of Defendant, and

Defendant is an employer as defined by Title VII.

       92.    Plaintiff complained about discrimination and harassment on the basis of

her ethnicity, while she was employed by Defendant.

       93.    Defendant had knowledge of Plaintiff’s opposition to ethnicity

discrimination and harassment prior to Plaintiff’s termination.

       94.    In violation of Title VII, 42 U.S.C. § 2000e-3(a), Defendant retaliated

against Plaintiff for her protected activity by terminating her employment.

       WHEREFORE, Plaintiff requests that this Honorable Court grant the following

remedies:

       A.     Declare that Defendant’s practices and actions constitute unlawful

retaliation in violation of Title VII of the Civil Rights Act;

       B.     Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is entitled;

       C.     Award Plaintiff compensatory damages and punitive damages;

       D.     Award Plaintiff equitable relief as this Court deems just and appropriate;

       E.     Award Plaintiff reasonable attorney fees, costs, and interest; and

       F.     Award such other relief as this Court deems just and proper.




                                             18
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.19 Filed 01/25/21 Page 19 of 25




                         COUNT VII
   MICHIGAN’S ELLIOTT-LARSEN CIVIL RIGHTS ACT – ETHNICITY
                      DISCRIMINATION


       95.    Plaintiff incorporates by reference all preceding paragraphs.

       96.    Plaintiff was an employee of Defendant as defined by Michigan’s Elliott-

Larsen Civil Rights Act (“Elliott-Larsen”), MCL § 37.2201(a).

       97.    Plaintiff is of African ethnicity.

       98.    In violation of Elliott-Larsen, MCL § 37.2202, Defendant discriminated

against Plaintiff on the basis of her ethnicity, by harassing her on a regular basis, refusing

to take remedial action to address Plaintiff’s complaint of ethnicity discrimination,

denying her an accommodation that was provided to a similarly situated Caucasian

employees and by discharging her.

       WHEREFORE, Plaintiff requests that this Honorable Court grant the following

remedies:

       A.     Declare that Defendant’s practices and actions constitute unlawful

employment discrimination and harassment in violation of the Elliott-Larsen Civil

Rights Act;

       B.     Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is entitled;

       C.     Award Plaintiff compensatory damages and exemplary damages;
                                             19
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.20 Filed 01/25/21 Page 20 of 25




       D.     Award Plaintiff equitable relief as this Court deems just and appropriate;

       E.     Award Plaintiff reasonable attorney fees, costs, and interest; and

       F.     Award such other relief as this Court deems just and proper.

                                      COUNT VIII

 MICHIGAN’S ELLIOTT-LARSEN CIVIL RIGHTS ACT – RETALIATION

       99.    Plaintiff incorporates by reference all preceding paragraphs.

       100. As stated in Count V, Plaintiff was an employee of Defendant, and

Defendant is an employer as defined by Elliott-Larsen.

       101. Plaintiff complained about discrimination and harassment on the basis of

her ethnicity while she was employed by Defendant.

       102. Defendant had knowledge of Plaintiff’s opposition to ethnicity

discrimination and harassment prior to Plaintiff’s termination.

       103. In violation of Elliott-Larsen, M.C.L. § 37.2701, Defendant retaliated

against Plaintiff for her protected activity by terminating her employment.

       WHEREFORE, Plaintiff requests that this Honorable Court grant the following

remedies:

       A.     Declare that Defendant’s practices and actions constitute unlawful

retaliation in violation of the Elliott-Larsen Civil Rights Act;




                                            20
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.21 Filed 01/25/21 Page 21 of 25




        B.    Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is entitled;

        C.    Award Plaintiff compensatory damages and exemplary damages;

        D.    Award Plaintiff equitable relief as this Court deems just and appropriate;

        E.    Award Plaintiff reasonable attorney fees, costs, and interest; and

        F.    Award such other relief as this Court deems just and proper.

                                      COUNT IX

             RETALIATORY DISCHARGE UNDER THE MICHIGAN
               WORKER’S DISABILITY COMPENSATION ACT

        104. Plaintiff incorporates by reference all preceding paragraphs.


        105. Plaintiff   filed   a   worker’s     compensation      claim    and   sought

reimbursement for medical expenses related to an injury that occurred during the

course of employment.


        106. Plaintiff also requested an accommodation from the Defendant in the

form of respecting her work restrictions.


        107. The Michigan Worker’s Disability Compensation Act (WDCA) states

that:


        A person shall not discharge an employee or in any manner
        discriminate against an employee because the employee filed a

                                            21
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.22 Filed 01/25/21 Page 22 of 25




       complaint or instituted or caused to be instituted a proceeding under
       this act or because of the exercise by the employee on behalf of
       himself or herself or others of a right afforded by this act.

MCL § 418.301(13).

       108. Defendant treated similarly situated employees differently who did not

file worker’s compensation claims.


       109. Consequently, Defendant has retaliated against Plaintiff for seeking

compensation for injuries incurred while on the job by denying Plaintiff’s request

for reasonable accommodations and ultimately terminating her employment.


       WHEREFORE, Plaintiff requests that this Honorable Court grant the

following remedies:


       A.    Declare that Defendant’s practices and actions constitute unlawful

employment practices in violation of the WDCA;


       B.    Award Plaintiff all lost wages, seniority, and benefits, past and future,

emotional distress, mental anguish, humiliation, outrage, embarrassment, pain and

suffering, loss of job opportunity, and loss of earning capacity to which she is

entitled;


       C.    Award Plaintiff compensatory damages and exemplary damages;


       D. Award Plaintiff equitable relief as this Court deems just and appropriate;


                                         22
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.23 Filed 01/25/21 Page 23 of 25




       E. Award Plaintiff reasonable attorney fees, costs and interest; and

       F. Award such other relief as this Court deems just and proper.

                                RELIEF REQUESTED
       WHEREFORE, Plaintiff requests that this Honorable Court enter an order

granting her:

       A.       All available damages for lost wages, seniority, and benefits, past and

future, emotional distress, mental anguish, humiliation, outrage, embarrassment,

pain and suffering, loss of job opportunity, and loss of earning capacity to which she

is entitled;

       B.       Additional punitive and exemplary damages provided under the law;

       C.       All necessary injunctive relief, including front pay;

       D.       Reasonable attorney’s fees and costs incurred in this litigation; and

       E.       All such further relief as shall meet equity and good conscience.

                                          Respectfully submitted,

                                          MILLER COHEN, P.L.C.

                                          By:/s/Keith D. Flynn
                                          Keith D. Flynn (P74192)
                                          Attorney for Plaintiff
                                          7700 Second Avenue, Suite 335
                                          Detroit, MI 48202
                                          (313) 964-4454 Phone
                                          (313) 964-4490 Fax
                                          kflynn@millercohen.com

Dated: January 25, 2021

                                            23
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.24 Filed 01/25/21 Page 24 of 25




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

HAPPINESS GARRIOTT,
                                          Case No.
            Plaintiff,
v.                                        Hon.

MARTING LUTHER KING, JR.
EDUCATION CENTER ACADEMY,

             Defendant.
____________________________________________________________________/
 MILLER COHEN, P.L.C.
 Keith D. Flynn (P74192)
 Attorney for Plaintiff
 7700 2nd Ave. Ste. 335
 Detroit, MI 48202
 (313) 964-4454 Phone
 (313) 964-4490 Fax
 kflynn@millercohen.com

____________________________________________________________________/


                          DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiff, HAPPINESS GARRIOTT, by her attorneys,

MILLER COHEN, P.L.C., and hereby demands for a trial by jury, for all issues so

triable.
 Case 2:21-cv-10166-MAG-CI ECF No. 1, PageID.25 Filed 01/25/21 Page 25 of 25




                                         Respectfully submitted,
                                         MILLER COHEN, P.L.C.

                                         By:/s/Keith D. Flynn
                                         Keith D. Flynn (P74192)
                                         Attorney for Plaintiff
                                         7700 Second Avenue, Suite 335
                                         Detroit, MI 48202
                                         (313) 964-4454 Phone
                                         (313) 964-4490 Fax
                                         kflynn@millercohen.com

Dated: January 25, 2021




                                     2
